
	
		III
		111th CONGRESS
		2d Session
		S. RES. 435
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mr. Casey (for himself,
			 Ms. Snowe, Mr.
			 Lautenberg, Mr. Dorgan,
			 Mr. Specter, Mr. Kerry, Mr.
			 Begich, Mr. Menendez,
			 Mr. Bayh, and Mr. Dodd) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Multiple
		  Sclerosis Awareness Week. 
	
	
		Whereas
			 multiple sclerosis can impact men and women of all ages, races, and
			 ethnicities;
		Whereas
			 more than 400,000 people in the United States live with multiple
			 sclerosis;
		Whereas
			 approximately 2,500,000 people worldwide have been diagnosed with multiple
			 sclerosis;
		Whereas
			 it is estimated that between 8,000 and 10,000 children and adolescents are
			 living with multiple sclerosis;
		Whereas
			 every hour of every day, someone is newly diagnosed with multiple
			 sclerosis;
		Whereas
			 the exact cause of multiple sclerosis is still unknown;
		Whereas
			 the symptoms of multiple sclerosis are unpredictable and vary from person to
			 person;
		Whereas
			 there is no laboratory test available that definitively defines a diagnosis for
			 multiple sclerosis;
		Whereas
			 multiple sclerosis is not genetic, contagious, or directly inherited, but
			 studies show that there are genetic factors that indicate that certain
			 individuals are susceptible to the disease;
		Whereas
			 multiple sclerosis symptoms occur when an immune system attack affects the
			 myelin in nerve fibers of the central nervous system, damaging or destroying it
			 and replacing it with scar tissue, thereby interfering with, or preventing the
			 transmission of, nerve signals;
		Whereas
			 in rare cases, multiple sclerosis is so progressive that it is fatal;
		Whereas
			 there is no known cure for multiple sclerosis;
		Whereas
			 the Multiple Sclerosis Coalition, an affiliation of multiple sclerosis
			 organizations dedicated to the enhancement of the quality of life for all those
			 affected by multiple sclerosis, recognizes and celebrates Multiple Sclerosis
			 Awareness Week;
		Whereas
			 the mission of the Multiple Sclerosis Coalition is to increase opportunities
			 for cooperation and provide greater opportunity to leverage the effective use
			 of resources for the benefit of the multiple sclerosis community;
		Whereas
			 the Multiple Sclerosis Coalition recognizes and celebrates Multiple Sclerosis
			 Awareness Week during 1 week in March every year;
		Whereas
			 the goals of Multiple Sclerosis Awareness Week are to invite people to join the
			 movement to end multiple sclerosis, encourage everyone to do something to
			 demonstrate a commitment to moving toward a world free of multiple sclerosis,
			 and to acknowledge those who have dedicated their time and talent to help
			 promote multiple sclerosis research and programs; and
		Whereas
			 in 2010, Multiple Sclerosis Awareness Week is recognized during the week of
			 March 8th through March 14th: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of Multiple
			 Sclerosis Awareness Week;
			(2)encourages States, territories, and
			 possessions of the United States and local communities to support the goals and
			 ideals of Multiple Sclerosis Awareness Week;
			(3)encourages media organizations to
			 participate in Multiple Sclerosis Awareness Week and help educate the public
			 about multiple sclerosis;
			(4)commends the efforts of the States,
			 territories, and possessions of the United States and local communities that
			 support the goals and ideals of Multiple Sclerosis Awareness Week;
			(5)recognizes and reaffirms the commitment of
			 the people of the United States to combating multiple sclerosis by promoting
			 awareness about the causes and risks of multiple sclerosis, and by promoting
			 new education programs, supporting research, and expanding access to medical
			 treatment; and
			(6)recognizes all people in the United States
			 living with multiple sclerosis, expresses gratitude to their family members and
			 friends who are a source of love and encouragement to them, and salutes the
			 health care professionals and medical researchers who provide assistance to
			 those living with multiple sclerosis and continue to work to find cures and
			 improve treatments.
			
